Reasons for Allowance

1. 	The following is an examiner’s statement of reasons for allowance:
The prior art does not teach, or suggest every element of independent claims 1, 8, and 15.  The prior art of record taken either individually, or in combination with other prior art of record fails to teach or render obvious a method comprising: 
processing, by a device, an architectural floor plan of an interior of a building, with a vectorization model, to generate a vectorized floor plan of polygons; 
processing, by the device, the vectorized floor plan, with a convex hull model, to create convex hull polygons around the polygons of the vectorized floor plan; 
reducing, by the device, a quantity of vertices associated with the convex hull polygons to generate simplified convex hull polygons; 
generating, by the device and based on the simplified convex hull polygons, one of: 
a visibility graph that identifies potential paths through the interior of the building, or a walking path network through the interior of the building; 
processing, by the device, the one of the visibility graph or the walking path network, with a pathfinding model, to identify paths through the interior of the building; and 
performing, by the device, one or more navigation actions based on the identified paths.
In particular, the prior art is silent in teaching, or suggesting a method wherein processing the vectorized floor plan, with a machine learning model, comprises processing the walkable space such that the processing converts edges of the walkable space into evenly-spaced points to be utilized as seeds; and 
generating the Voronoi diagram of the walkable space based on calculating the interpolation distances between the seeds. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661